725 N.W.2d 339 (2006)
SPRINGING ACRES, INC., Plaintiff-Appellee,
v.
MICHIGANA HOLSTEINS, INC., Peter Linssen, and Morris-Anderson & Associates, Ltd., Defendants, and
VDS-Farms, LLC, Defendant-Appellant.
Docket No. 132258. COA No. 259779.
Supreme Court of Michigan.
December 29, 2006.
On order of the Court, the application for leave to appeal the July 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.